Citation Nr: 9901090	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran was discharged in February 1963, after having 
served on active duty for five years and six months.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Included among the issues certified to the Board for appeal 
were the issues of entitlement to increased ratings for 
gastrointestinal disability, postoperative abdominal scar and 
skin disability.  These issues were denied in a rating 
decision entered by the RO in July 1997, of which the veteran 
was notified in correspondence dated July 11, 1997.  However, 
although these denials were addressed in a Statement of the 
Case (SOC) mailed to the veteran in August 1997, a related 
Substantive Appeal was not received within 60 days after the 
mailing of the SOC or within one year of the date the veteran 
was notified of the denial of each increased rating issue, as 
required by 38 C.F.R. § 20.302(b) (1998).  Accordingly, each 
of the foregoing increased rating issues is not included in 
the present appeal, which is limited to consideration of the 
TDIU issue listed on the title page.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran has advanced no contention specifically asserting 
that he is unemployable as a result of his service-connected 
disabilities.  It is, nevertheless, inferred that he is of 
the view that the disablement occasioned by his several 
service-connected disabilities renders him unable to secure 
or maintain substantially gainful employment. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an award of a TDIU.


FINDINGS OF FACT

1.  The veterans principal service-connected disability is 
postoperative residuals of vagotomy, pyloroplasty and 
gastrojejunostomy due to duodenal ulcer, which is currently 
manifested by post-eating epigastric discomfort and nocturnal 
heartburn.

2.  The veterans service-connected postoperative abdominal 
scar is manifested by slight keloid formation; his service-
connected tinea versicolor is currently asymptomatic.

3.  The combined rating for the veterans service-connected 
disabilities is 70 percent.

4.  The veteran has one year of college, has completed a 
barber training program, and has work experience involving 
employment as a barber, postal worker and warehouseman; he 
last worked as a warehouseman in June 1996.

5.  The veterans service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and work experience.  




CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1993).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

Service connection is in effect for postoperative residuals 
of vagotomy, pyloroplasty and gastrojejunostomy due to 
duodenal ulcer (gastrointestinal disability), rated as 60 
percent disabling under Diagnostic Code 7308 of the VA 
Schedule for Rating Disabilities; and for postoperative 
abdominal scar and tinea versicolor, each rated as 10 percent 
disabling under Diagnostic Codes 7804 and 7899-7806, 
respectively.  The combined rating for the veterans service-
connected disabilities is 70 percent. 

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disablement.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability, dated in December 
1996, reflects that the veteran completed one year of college 
as well as a barber training program; he last worked, in the 
capacity of warehouseman, in June 1996.  The file elsewhere 
reflects that he has work experience as a barber, postal 
employee, and as a supervisor in what was apparently an 
industrial enterprise.

As noted above, gastrointestinal disability comprises the 
veterans principal service-connected disability.  With 
reference to his service-connected gastrointestinal 
disability, when he was pertinently examined by VA in April 
1997, he complained of experiencing epigastric discomfort 
several hours after eating as well as nocturnal heartburn.  
He weighed 163 pounds, three pounds less than on the occasion 
when he had been previously pertinently examined by VA, 
approximately two years earlier in March 1995.  On the March 
1995 VA examination, the veteran indicated that he took 
medications including Zantac in response to his episodes of 
gastrointestinal distress.  When seen for VA outpatient 
treatment in February 1994, he indicated that he (as recorded 
by the VA physician) control[led] his gastrointestinal 
symptoms by consuming small meals throughout the day.  

As to the veterans service-connected postoperative abdominal 
scar and tinea versicolor, the former was noted on the April 
1997 VA examination to be manifested by slight keloid 
formation and, with respect to his tinea versicolor, he was 
noted to be free of any related acute lesions on the 
occasion of the April 1997 VA examination.  

Following its review of the pertinent evidentiary record, and 
in light of the observations and reasoning advanced 
hereinbelow, the Board is of the opinion that entitlement to 
a TDIU is not warranted.  In reaching the foregoing 
conclusion, the Board is constrained to point out that, as 
noted in the Contentions section set forth hereinabove, the 
veteran has advanced no contention specifically asserting 
that he is unemployable as a result of his service-connected 
disabilities.  In any event, the Board would observe, with 
reference to the operative legal consideration on which an 
award of a TDIU turns, that entitlement to a TDIU must be 
based solely on the impact of service-connected disablement 
on the ability to obtain and maintain substantially gainful 
employment.  In this regard, the Board cannot overlook that 
the veterans service-connected disability picture has been 
static (his combined rating of 70 percent having been in 
effect since mid-1993) for several years and he nevertheless 
has continued to work as a warehouseman on a full-time basis 
until June 1996.  Service connection for his postoperative 
abdominal scar and tinea versicolor has, in each instance, 
been in effect for more than twenty years, and neither 
condition is shown to have occasioned any appreciable 
industrial impairment over that duration.  To be sure, the 
Board would not dispute that the veterans service-connected 
gastrointestinal disability occasions some impairment to his 
employability.  In this regard, in a submission received from 
the veteran in December 1993 (at which time he was still 
gainfully employed on a full time basis), he averred that 
such condition necessitated the constant taking of 
medications and, in addition, occasioned weight loss.  
However, the subsequent record gives no indication that the 
medication the veteran has continued to take has ceased to 
ameliorate his gastrointestinal symptoms and his weight (at 
158 and 163 pounds when examined by VA in January 1994 and 
April 1997, respectively) has remained stable for at least a 
several-year duration.  In view of the foregoing 
observations, then, any notion that impairment associable 
with the veterans several service-connected disabilities 
renders him unemployable would appear, from a purely clinical 
perspective, to be wholly untenable.  

Two additional considerations, moreover, loom much more 
persuasive of the veterans apparent continued employability.  
Specifically, the veterans above-addressed December 1996 
application for a TDIU reflects that his discontinuation from 
working as a warehouseman in June 1996 was not occasioned by 
disability.  In addition, even though the veteran apparently 
did not respond to the ROs February 1997 correspondence 
concerning matters including an identification of potential 
employers to whom he may have applied for work, his December 
1996 TDIU application reflects that, presumably subsequent to 
June 1996, he had contacted a number (i.e., various) of 
potential employers concerning work opportunities, which 
consideration leads to the ready inference that, at least in 
the veterans own mind, he remains gainfully employable.  In 
any event, the Board would observe, in passing, that merely 
being unemployed gives no rise to any inference that one is 
unemployable.  While the Board would certainly not dispute 
that the veteran may be somewhat hindered on the job by 
disablement traceable to, chiefly, his service-connected 
gastrointestinal disability, such consideration is irrelevant 
to entitlement to a TDIU.  Rather, the criteria set forth in 
the VA Rating Schedule, supra, specifically contemplate, and 
provide compensation for, any impairment of earning capacity 
in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10. 

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimants employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, the Board notes 
that the record reflects that the veteran first worked for 
his most recent employer, Gates Rubber Company, in the early 
1970s.  Although he was apparently subsequently employed for 
at least a brief duration by the United States Postal 
Service, it would appear that the greater portion of the 
veterans post-service employment was with his most recent 
employer, i.e., Gates Rubber Company.  Since service 
connection for the veterans principal service-connected 
disability (gastrointestinal disability) was established in 
the 1960s, subsequent to which the veterans long tenure of 
employment with the Gates enterprise transpired in its 
entirety, it would appear that such disability then 
occasioned (and presumably does not now occasion) no 
appreciable impairment in his ability to work.  In any event, 
the Board would merely observe that, notwithstanding that the 
veteran meets the criteria for a TDIU under 38 C.F.R. § 4.16, 
there is no evidence of record that indicates that he is 
unable to secure employment of a substantially gainful nature 
due to service-connected disablement, which consideration 
further militates against entitlement to a TDIU.  See Gary v. 
Brown, 7 Vet. App. 229, 231 (1994).  

Given the multiple considerations advanced above, then, 
bearing on the veterans claim for a TDIU, it is concluded 
that the preponderance of the evidence is against his appeal 
for a TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.



ORDER

A  total disability rating for compensation based on 
individual unemployability is denied. 

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
